DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 22, 2021.  As directed by the amendment: no claim(s) have been amended, claim(s) 6 have been cancelled, and no claim(s) have been added. Thus, claims 1-5 are currently pending in the application.
Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. The applicant principally argues that the prior art of record does not teach the limitation “determining a corrected assessment value of the fluid amount in the body tissues in the body segment under study, taking into account the correction value associated with the change of the blood amount caused by temporary external factors in the body tissues in the body segment under study at the current measurement time, the correction value being determined taking into account the assessed amount of extracellular fluid in the body segment under study at the reference measurement time.” The examiner respectfully disagrees. The applicant argues that the examiner makes an assumption that blood impedance measurements may be also used to adjust extracellular fluid measurements. However, the applicant has not presented evidence as to why it cannot be used. The prior art Sweeney explicitly states (as mentioned by the applicant) in [0021] that the measurement of the blood impedance can . 
Secondly the applicant argues, that nowhere in the specification and claims does Gaw discuss water deficiency in a human body. The examiner respectfully disagrees. The prior art Gaw explicitly states in [0001] and [0010] that the goal of the invention is to determine body fluid levels in the subject over time and knowing both the intracellular and extracellular fluid levels of the user [0124]-[0127]. The instant specification details in [0014] that the goal of the invention is assessing the extracellular fluid in the system in order to make a conclusion regarding an onset of water deficiency. Therefore, it appears that both inventions are aiming to achieve the same goal and inherently solve the same problem of determining the water deficiency in a human body.
Thirdly, applicant argues that Gaw does not disclose preselecting an assessed amount of extracellular fluid in the body segment under study at a reference measurement time as a reference assessment value, wherein a start of measurements is selected as the reference measurement time. The examiner again respectfully disagrees. The prior art Gaw explicitly states in [0219] that R0 can be measured as a first single measurement to determine a first single impedance as the reference value for the measurement. The applicant further argues that Gaw uses a reference in the assessment of venous insufficiency, however, unlike the current invention, according to Gaw the indicator is compared to a normal population reference. However, in [0227] it 
Fourthly, the applicant argues that Gaw teaches that the "the amount of blood pooling can be indicated by measurements of extracellular fluid" ([0157]). However, this does not mean that "it is established that the change in blood amount needs to be assessed.” The examiner once again disagrees. As further detailed in [0158] Gaw states that high extracellular impedance is indicative of low blood volume, and as the extracellular impedance increases that indicates a reduction in blood pooling. Therefore, measuring the extracellular impedance determines the rate of blood pooling. Therefore, it is advantageous to know the change in blood amount/pooling in order to maximize the knowledge of the venous insufficiency and the overall health of the user. The correlation between the blood pooling and the measurement procedure is crucial as it details in Gaw [0232] that maximizing the effect of blood poling also maximizes the effectiveness of the measurement procedure.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner is not convinced and therefore the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gaw (US 2012/0330167 A1) in view of Sweeney (US 2006/0025661 A) and Katra (US 2011/0245711 A1).
Regarding claim 1, Gaw discloses a method for detecting water deficiency in a human body (e.g. abstract; Figs 5 and 7), the method comprising: measuring an impedance value of one body segment of the human body at a low frequency and at a high frequency (e.g. [0219]-[0223]); assessing an amount of fluid in body tissues in the body segment under study base on an impedance measured at the high frequency at a current measurement time (e.g. [0222] Fig 7:740 R∞ ); assessing an amount of extracellular fluid in the body segment under study based on an impedance value measured at the low frequency at the current measurement time (e.g. [0222] Fig 7:740 R0); preselecting an assessed amount of extracellular fluid in the body segment under study at a reference measurement time, wherein a start of measurements is selected as the reference measurement time as a reference assessment value, wherein a start of measurements is selected as the reference measurement time (e.g. [0219] Fig 7:710 R0). Gaw is silent regarding determining a correction value associated with a change of a blood amount caused by temporary external factors in the body tissues in the body segment under study at the current measurement time taking into account the assessed amount of extracellular fluid in the body segment under study at the reference measurement time; using the corrected assessment value of the fluid amount in the 
However, Sweeney discloses a device and method for monitoring fluid status determining a correction value associated with a change of a blood amount caused by temporary external factors in the body tissues in the body segment under study at the current measurement time taking into account the assessed amount of extracellular fluid in the body segment under study at the reference measurement time (e.g. [0021] the blood impedance is used to adjust other impedance measurements i.e. extracellular fluid measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gaw to incorporate the teachings of Sweeney of determining a correction value associated with a change of a blood amount caused by temporary external factors in the body tissues in the body segment under study at the current measurement time taking into account the assessed amount of extracellular fluid in the body segment under study at the reference measurement time for the purpose of getting a more accurate depiction of the fluid status of the user.
The combination of Gaw in view of Sweeney is silent regarding using the corrected assessment value of the fluid amount in the body tissues in the body segment under study to determine an onset of a state of water deficiency in the human body.
However Katra discloses a method and apparatus for personalize physiologic parameters wherein it is using the an assessment value of the fluid amount in the body tissues in the body segment under study to determine an onset of a state of water deficiency in the human body (e.g. [0020]; [0088]; [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the corrected assessment value determined by the newly modified system of Gaw in view of Sweeney to incorporate the teachings of Katra using the corrected assessment value of the fluid amount in the body tissues in the body segment under study to determine an onset of a state of water deficiency in the human body for the purpose of knowing when the user is in a critical condition (i.e. dehydrated).
The combination of Gaw in view of Sweeney and Katra is silent regarding wherein the start of measurements is preselected succeeding a termination of a transition time necessary to adapt the human body to measurement sensors. However, it is well known in the art that the transition time necessary to adapt the human body to measurement sensors will give unreliable data.  Therefore, one of ordinary skill in the art would utilize the start of measurements to be after the human body has adapted to the measurement sensors as it would be desired to get stable reliable data from the user.
Regarding claim 2, modified Gaw discloses further comprising measuring the impedance value of the body segment of the human body by using spaced-apart electrodes attached to the human body (e.g. Gaw: [0184]).
Regarding claim 3, modified Gaw further comprising using a hematocrit value for determining the corrected assessment value of the fluid amount in the body tissues in Gaw: [0154]-[0158] Sweeney: [0021] ).
Regarding claim 5, modified Gaw discloses further comprising correcting the impedance values of the body segment of the human body measured at the low frequency and at the high frequency by using the readings of a body temperature sensor (e.g. Katra: [0088] specifically lines 8-20).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gaw in view of Sweeney and Katra as applied to claim 1 above, and further in view of McKenna (US 8,406,865 B2) and Hayn (US 3014/0296662 A1).
Regarding claim 4, modified Gaw is silent regarding further comprising determining the onset of the state of water deficiency in the human body based on a maximum value of corrected assessment value of the fluid amount in the body tissues in the volume under study associated with the change of the blood amount in the body tissues in the volume under study at the current measurement time. 
However, Hayn discloses a method and device for detecting the state of hydration of a human body regarding further comprising determining the onset of the state of water deficiency in the human body based on a maximum value (e.g. [0004]; [0007]).
Furthermore, Mckenna discloses a bioimpedance system and sensor and technique further comprising corrected assessment value of the fluid amount in the body tissues in the volume under study associated with the change of the blood amount in the body tissues in the volume under study at the current measurement time (e.g. col 7 lines 16-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to modify the modified method of Gaw to incorporate the teachings of Hayn and Mckenna further comprising determining the onset of the state of water deficiency in the human body based on a maximum value of corrected assessment value of the fluid amount in the body tissues in the volume under study associated with the change of the blood amount in the body tissues in the volume under study at the current measurement time for the purpose of getting an accurate estimate of hydration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								October 12, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792